WHITING, J.
(concurring specially). While concurring in the result reached by my colleague as announced in the foregoing opinion, I base my" concurrence solely upon the grounds that the word “lien,” as used in section 2578 of the Revised Political Code, refers solely to miners’ liens, and that we must look to other authority for the right to join mortgagees or trustees in an action of *368this kind. This case then stands, .so- far as respondent is concerned, as if it had been an action brought to foreclose a mortgage, and in which respondent, who claimed to hold a second mortgage, was made defendant together with the owner of the property. If respondent failed to apear, the owner of the property could not claim that the court had jurisdiction over respondent -authorizing it to adjudicate the rights of respondent under respondent’s mortgage, basing such claim of jurisdiction upon the fact that respondent was named as a defendant in the original summons and complaint. I express no opinion as to the effect of section 2578 upon the jurisdiction of the court, to determine adverse claims among various miner’s lien claimants without cross-complaints and service thereof.